IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-30708
                        Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,
versus

ANDREW CHRISTOPHER JOHNSON,

                                          Defendant-Appellant.

                          - - - - - - - - - -
            Appeal from the United States District Court
                for the Western District of Louisiana
                        USDC No. 00-CR-10002-3
                          - - - - - - - - - -
                             April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Andrew Christopher Johnson appeals his sentence for unlawful

use of a communication facility in violation of 21 U.S.C.

§ 843(b).   He argues that his sentence should be vacated because

the $20,000 fine imposed by the district court is excessive.

     Johnson did not raise this issue before the district court.

Therefore, we review for plain error.    United States v.

Rodriguez, 15 F.3d 408, 414-15 (5th Cir. 1994).   We do not find

that plain error has been established.    See United States v.

Altamirano, 11 F.3d 52, 53 (5th Cir. 1993); United States v.

Matovsky, 935 F.2d 719, 722-23 (5th Cir. 1991).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
            No. 01-30708
                 -2-

AFFIRMED.